      Case 4:20-cr-00068-RSB-CLR Document 59 Filed 07/21/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION

UNITED STATES OF AMERICA                      )
                                              )
v.                                            )
                                              )     CASE NO. 4:20-CR-68
ANTONIO JOHNSON                               )


             ORDER ON MOTION FOR LEAVE OF ABSENCE

      Before the Court, is defense counsel’s Motion for Leave of Absence for the

dates of August 9th, August 27th, September 20th, October 8th, October 11th thru 15th,

November 22nd thru 26th, and December 20th, 2021 thru January 3rd, 2022. Good

cause having been shown, the Motion is hereby granted.

      SO ORDERED this VWday of -XO\, 2021.


                                                    _____________________
                                                      ______________________
                                                     Christopher
                                                    Chr ristophher L. Ray
                                                    United States Magistrate
                                                                    Maagistrate Judge
                                                     Southern District of Georgia
                                                     Savannah Division
